Title: John Adams to Abigail Adams, 29 June 1774
From: Adams, John
To: Adams, Abigail


     
      My Dr.
      York June 29 1774
     
     The Prophet of York has not prophecy’d in vain. There is in this Town and County a Laodiceanism that I have not found in any other Place. I find more Persons here, who call the Destruction of the Tea, Mischief and Wickedness, than any where else. More Persons who say that the Duty upon Tea is not a Tax, nor an Imposition because we are at Liberty to use it or not, than any where else. I am told that the Deacon insinuates Sentiments and Principles into the People here in a very subtle manner, a manner so plausible that they scarcely know how they come by them.
     When I got to the Tavern, on the Eastern Side of Piscataqua River, I found the Sherriff of York, and Six of his Deputies all with gold laced Hatts, Ruffles, Swords, and very gay Cloaths, and all likely young Men, who had come out to that Place 10 miles to escort the Court into Town. This unusual Parade excited my Curiosity, and I soon suspected that this was to shew Respect and be a Guard to the Chief Justice if he had been coming to Court.
     The Foreman of the Grand Jury, told Judge Trowbridge, that if the C.J. had been here, not a Man of their Jury would have refused to be sworn. However, I have been told by others that the Foreman is mistaken. That it was universally known he was not at Ipswich and would not be here. But if he had been here, there would have been a Difficulty.
     There is an uncommon Subject of Conversation here at present—a general Report of some pernicious Quality in Clams, at this Season. It is said that two only, of a particular Sort of large Clams, were given to a Dog a few Days since and that he died in less than two Hours. His Master however, would not be disswaded by his Wife from eating 12 or 13 of the same Sort of Clams the next Day, and he was soon seized with a Numbness, and died before the Doctor could be brought to his Relief. A whole Family it is said at a neighbouring Town, were taken in the same manner after eating Clams, but happening to be advised in Season by Somebody to take Something which operated like an Emetic their Lives were saved, but their Health much impaired. There is also a Report well authenticated from Ipswich, that a Person at Ipswich died in the same manner, and on the same day, with the Man at York, after Eating the same kind of shell fish.
     There is a vulgar Saying, that Claims are unwholsome in every Month of the Year, which has not an R. in it. This common Sentiment receives much Credit, from the Facts here related.
     We are told from Portsmouth, to day, that the Vigilance and Activity of the People there have put the Tea on shipboard again to be sent abroad, to Nova Scotia.
     
      I am &c.,
      John Adams
     
     